This cause having heretofore been submitted to the Court upon the transcript of the record of *Page 376 
the decree of dismissal herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree except that the bill of complaint should have been dismissed without prejudice; it is, therefore, considered, ordered, and decreed, by this Court that the said decree of the Circuit Court be, and the same is hereby modified so that the bill of complaint shall be dismissed without prejudice.
It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.